     Case 1:19-cv-01035-KD-B Document 15 Filed 08/28/20 Page 1 of 1       PageID #: 86


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

ANGEL RIVERA,                                 )
    Plaintiff,                                )
                                              )
v.                                            )        CIVIL ACTION 1:19-01035-KD-B
                                              )
WARDEN RAYBON, et al.,                        )
    Defendants.                               )

                                        JUDGMENT

       In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED and

DECREED that this action is DISMISSED without prejudice.

       DONE and ORDERED this the 28th day of August 2020.

                                       /s/ Kristi K. DuBose
                                       KRISTI K. DuBOSE
                                       CHIEF UNITED STATES DISTRICT JUDGE
